ON MOTION
RADER, Circuit Judge.

ORDER

Toribia R. Toquero moves for reconsideration of this court’s order dismissing this petition for review for failure to file a brief, with a signed informal brief form attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Toquero’s motion for reconsideration is granted, the mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.
(2) The signed informal brief form is accepted for filing as Toquero’s informal brief.
(3) The Office of Personnel Management should calculate the due date for its brief from the date of filing of this order. OPM is requested to attach a copy of the Merit Systems Protection Board decision to its brief.